EXHIBIT (ii)-(10)(g)

PITNEY BOWES INC.
DEFERRED INCENTIVE SAVINGS PLAN
FOR THE BOARD OF DIRECTORS

AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009

 

 

 

ARTICLE I

 

 

Establishment and Purpose

97

 

 

 

ARTICLE II

 

 

Definitions

97

 

 

 

ARTICLE III

 

 

Eligibility and Participation

100

 

 

 

ARTICLE IV

 

 

Deferrals

100

 

 

 

ARTICLE V

 

 

Benefits

101

 

 

 

ARTICLE VI

 

 

Modifications to Payment Schedules

103

 

 

 

ARTICLE VII

 

 

Valuation of Account Balances; Investments

103

 

 

 

ARTICLE VIII

 

 

Administration

104

 

 

 

ARTICLE IX

 

 

Amendment and Termination

104

 

 

 

ARTICLE X

 

 

Informal Funding

105

 

 

 

ARTICLE XI

 

 

General Provisions

105

96

--------------------------------------------------------------------------------



ARTICLE I
Establishment and Purpose

Pitney Bowes Inc. (the “Company”) hereby amends and restates the Pitney Bowes
Inc. Deferred Incentive Savings Plan for the Board of Directors (the “Plan”),
effective January 1, 2009. This amendment and restatement applies only to
amounts deferred under the Plan on or after January 1, 2005, and to amounts
deferred prior to January 1, 2005 that were not vested as of December 31, 2004.
Amounts deferred under the Plan prior to January 1, 2005 that were vested as of
December 31, 2004 (the “Grandfathered Accounts”) shall be subject to the
provisions of the Plan as in effect on October 3, 2004, as the same may be
amended from time to time by the Company without material modification, it being
expressly intended that such Grandfathered Accounts are to remain exempt from
the requirements of Code Section 409A. The plan governing pre-2005 deferrals in
the Grandfathered Account shall be renamed the Pitney Bowes Inc. Deferred
Incentive Savings Plan for the Board of Directors for Pre-2005 Deferrals
(“Grandfathered Plan”) and is attached for reference purposes as Appendix A.

The purpose of the Plan is to aid Pitney Bowes Inc. in retaining and attracting
capable outside directors by providing them with savings and tax deferral
opportunities. The Plan is not intended to meet the qualification requirements
of Code Section 401(a), but is intended to meet the requirements of Code Section
409A, and shall be operated and interpreted consistent with that intent.

The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Plan is unfunded for Federal tax purposes and is
intended to be an unfunded arrangement within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company shall remain the general assets of the
Company and shall remain subject to the claims of the Company’s creditors until
such amounts are distributed to the Participants.

ARTICLE II
Definitions

 

 

2.1

Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. The Account will be adjusted
for hypothetical gains, earnings, dividends, losses, distributions, withdrawals
and other similar activity. Reference to an Account means any such Account
established by the Committee, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

 

 

2.2

Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

 

 

2.3

Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

 

 

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

 

2.4

Board. Board means the Board of Directors of Pitney Bowes Inc.

 

 

2.5

Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.

 

 

2.6

Change of Control. Change of Control shall be deemed to have occurred if the
definition for Change of Control under the Pitney Bowes Senior Executive
Severance Policy has been met, as that definition is amended from time to time.

 

 

 

At the time of the Plan Restatement, the definition of Change of Control under
the Pitney Bowes Senior Executive Severance Policy is as follows:

 

 

 

“Change of Control” shall be deemed to have occurred if:

 

 

 

(i) there is an acquisition, in any one transaction or a series of transactions,
other than from Pitney Bowes Inc., by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), of beneficial ownership (within the
meaning of Rule 13(d)(3)

97

--------------------------------------------------------------------------------



 

 

 

promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of Common Stock or the combined voting power of the then
outstanding voting securities of Pitney Bowes Inc. entitled to vote generally in
the election of directors, but excluding, for this purpose, any such acquisition
by Pitney Bowes Inc. or any of its subsidiaries, or any employee benefit plan
(or related trust) of Pitney Bowes Inc. or its subsidiaries, or any corporation
with respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of Pitney Bowes Inc.
immediately prior to such acquisition in substantially the same proportion as
their ownership, im­mediately prior to such acquisition, of the then
outstand­ing shares of Common Stock or the combined voting power of the then
outstanding voting securities of Pitney Bowes Inc. entitled to vote generally in
the election of directors, as the case may be; or

 

 

 

(ii) individuals who, as of the Restatement Effective Date, constitute the Board
(as of such date, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the Restatement Effective Date, whose election, or nomination for
election by Pitney Bowes’ shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Pitney Bowes Inc. (as such terms are used in
Rule 14(a)(11) or Regulation 14A promulgated under the Exchange Act); or

 

 

 

(iii) there occurs either (A) the consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of Pitney Bowes Inc. immediately prior to such reorganization,
merger, consolidation or sale or other disposition do not, following such
reorganization, merger, consolidation, or sale or other disposition beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation, or sale or other disposition or (B) an
approval by the shareholders of Pitney Bowes Inc. of a complete liquidation or
dissolution of Pitney Bowes Inc. or of the sale or other disposition of all or
substantially all of the assets of Pitney Bowes Inc.

 

 

 

The determination as to the occurrence of a Change of Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

 

2.7

Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

 

2.8

Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

 

2.9

Committee. Committee means the Governance Committee of the Board of Directors.
Any action authorized hereunder to be taken by the Committee is also authorized
to be taken by the Board.

 

 

2.10

Company. Company means Pitney Bowes Inc., its successors, and any organization
into which or with which Pitney Bowes Inc. may merge or consolidate or to which
all or substantially all of its assets may be transferred.

 

 

2.11

Compensation. Compensation means any cash remuneration payable by the Company to
a Participant for service on the Board or any Committee thereof. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A. The Committee may
determine what components of Compensation are eligible for deferral.

 

 

2.12

Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies (i) the amount of
each component of Compensation that the Participant has elected to defer to the
Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. In its sole discretion, the
Committee may establish administrative rules from time to time regarding
different deferral amounts for each component of Compensation, a minimum or
maximum deferral amount for each such component, minimum Deferral

98

--------------------------------------------------------------------------------



 

 

 

period, investment selections or other rules deemed by the Committee to be
necessary for the orderly and efficient administration of this Plan. A
Compensation Deferral Agreement may also specify the investment allocation
described in Section 7.4.

 

 

2.13

Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 5.1 of the Plan.

 

 

2.14

Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.

 

 

2.15

Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.

 

 

2.16

Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, unable to engage in any substantial gainful activity. The
Committee shall determine whether a Participant is Disabled in accordance with
Code Section 409A, provided, however, that a Participant shall be deemed to be
Disabled if determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.

 

 

2.17

Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.

 

 

2.18

Effective Date. Effective Date means January 1, 2009.

 

 

2.19

ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

 

2.20

Grandfathered Account. Grandfathered Account means amounts deferred under the
Grandfathered Plan prior to January 1, 2005 that were vested as of December 31,
2004.

 

 

2.21

Participant. Participant means a non-employee member of the Company’s Board of
Directors who is eligible to participate in the Plan and who elects to
participate by filing a Compensation Deferral Agreement pursuant to Section 3.1.
A Participant’s continued participation in the Plan shall be governed by Section
3.2 of the Plan. Every member of the Company’s Board of Directors is eligible to
participate in the Plan.

 

 

2.22

Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

 

2.23

Plan. Generally, the term Plan means the “Pitney Bowes Inc. Deferred Incentive
Savings Plan” (sometimes referred to the DISP) as documented herein and as may
be amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

 

2.24

Plan Year. Plan Year means January 1 through December 31.

 

 

2.25

Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.3 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant’s Compensation Deferral Agreement.
The Committee may limit the number of Specified Date Accounts. A Specified Date
Account may be identified also as an “In-Service Account”.

 

 

2.26

Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 5.1(b).

 

 

2.27

Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Treas. Reg. Section 1.409A-1(d).

 

 

2.28

Termination Account. Termination Account means an Account established by the
Committee to record the amounts payable to a Participant that have not been
allocated to a Specified Date Account and is payable upon Termination of
Service. Unless

99

--------------------------------------------------------------------------------



 

 

 

 

 

the Participant has established a Specified Date Account, all Deferrals shall be
allocated to a Termination Account on behalf of the Participant.

 

 

2.29

Termination of Service. Termination of Service means the cessation of a
Participant’s service as a director of the Company for any reason. Whether a
Termination from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.

 

 

2.30

Termination of Service Benefit or Termination Benefit. Termination of Service
Benefit or Termination Benefit means the benefit payable to a Participant under
the Plan in accordance with Section 5.1(a).

 

 

2.31

Valuation Date. Valuation Date shall mean each Business Day or such other date
as the Committee in its sole discretion may determine.

ARTICLE III
Eligibility and Participation

 

 

3.1

Eligibility and Participation. Eligibility in the plan shall be limited to
members of the Board who are not employees of the Company or meet such
eligibility criteria as the Committee shall establish from time to time. An
eligible member of the Board becomes a Participant in this Plan by filing a
timely Compensation Deferral Agreement. A Compensation Deferral Agreement must
be filed in accordance with Article IV.

 

 

3.2

Duration. A Participant shall be eligible to defer Compensation, subject to the
terms of the Plan, for as long as such Participant remains a director of the
Company. On and after a Termination of Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero and
during such time may continue to make allocation elections as provided in
Section 7.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

ARTICLE IV
Deferrals

 

 

 

4.1

Deferral Elections, Generally.

 

 

 

 

(a)

A Participant may defer eligible Compensation as determined by the Committee by
submitting a Compensation Deferral Agreement during the enrollment periods as
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. A Compensation Deferral Agreement
that is not timely filed with respect to a service period or component of
Compensation shall be considered void and shall have no effect with respect to
such service period or Compensation.

 

 

 

 

(b)

Subject to rules established by the Committee during the applicable enrollment
period, the Participant shall specify on his or her Compensation Deferral
Agreement whether to allocate Deferrals to a Termination Account or to a
Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Termination Account. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Participant’s Accounts shall be paid in a lump sum upon
either the Participant’s Termination or on the Specified Date as the case may
be.

 

 

 

4.2

Timing Requirements for Compensation Deferral Agreements.

 

 

 

 

(a)

First Year of Eligibility. In the case of the first year in which a Participant
becomes eligible to participate in the Plan, he or she has up to 30 days
following his initial eligibility to submit a Compensation Deferral Agreement
with respect to Compensation to be earned during such year. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable upon the end
of such 30-day period and will apply only to Compensation earned after the date
the Compensation Deferral Agreement becomes irrevocable. The determination of
whether a Participant may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

 

 

 

(b)

Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall

100

--------------------------------------------------------------------------------



 

 

 

 

 

become irrevocable with respect to such Compensation as of January 1 of the year
in which such Compensation is earned.

 

 

 

 

(c)

Short-Term Deferrals. Subject to Committee approval, Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) may be deferred in accordance with the rules of Article VI,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.3 shall not apply to payments attributable to a change
of control (as determined in Treas. Reg. Section 1.409A-3(i)(5)).

 

 

 

 

(d)

“Evergreen” Deferral Elections. The Committee, in its discretion, may
specifically provide in the Compensation Deferral Agreement that such
Compensation Deferral Agreement will continue in effect for each subsequent year
or performance period. Such “evergreen” Compensation Deferral Agreements will
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.5 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

 

 

 

4.3

Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Termination
Account subject to rules determined by the Committee. The Committee may, in its
discretion, establish a minimum deferral period for Specified Date Accounts (for
example, the third Plan Year following the year Compensation subject to the
Compensation Deferral Agreement is earned). The Committee shall determine
whether a deferral may be allocated to more than one Specified Date Account or
to a Specified Date Account and the Participant’s Termination Account.

 

 

 

4.4

Vesting. Participant Deferrals shall be 100% vested at all times.

 

 

 

4.5

Cancellation of Deferrals. In the event a Participant receives a voluntary
withdrawal from a Grandfathered Account, the Participant shall not be permitted
to make Deferrals to the Plan in the Plan Year following the Plan Year in which
the withdrawal is made.

 

 

 

ARTICLE V
Benefits

 

 

 

5.1

Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:

 

 

 

 

(a)

Termination of Service Benefit/ Termination Benefit. Upon the Participant’s
Termination of Service, the Participant shall be entitled his or her Termination
Account and any Specified Date Accounts that are not yet in pay status. The
value of the Participant’s Account shall be determined as of the end of the
month in which Termination of Service occurs. Payment of the Participant’s
Termination Benefit will be made or begin in the month following the month in
which Termination of Service occurs. If the Termination Benefit is to be paid in
the form of installments, any subsequent installment payments will be paid on
the anniversary of the date the initial installment was made.

 

 

 

 

(b)

Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, the Participant shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account, based on the value of that
Account as of the end of the month designated by the Participant at the time the
Account was established. Payment of the Specified Date Benefit will be made or
begin in the month following the designated month. The Committee may designate
that all Specified Date benefit be payable in one month of any Plan Year.

 

 

 

 

(c)

Disability Benefit. Upon a determination by the Committee that a Participant is
Disabled, he or she shall be entitled to a Disability Benefit equal to the
Participant’s Termination Account and any unpaid balances in any Specified Date
Accounts. The Disability Benefit shall be based on the value of the Accounts as
of the last day of the month in which Disability occurs and will be paid in the
following month.

 

 

 

 

(d)

Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit equal to the vested
portion of the Participant’s Termination Account and any unpaid balances in any
Specified Date Accounts. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the following month.

101

--------------------------------------------------------------------------------



 

 

 

5.2

Form of Payment.

 

 

 

 

(a)

Termination of Service Benefit/Termination Benefit. A Participant who is
entitled to receive a Termination Benefit shall receive payment of such benefit
in a single lump sum, unless the Participant elects on his or her initial or to
the extent allowed, his or her subsequent Compensation Deferral Agreement to
have such benefit paid in one of the following alternative forms of payment (i)
substantially equal annual installments over a period of five (5) or ten (10)
years, as elected by the Participant; or (ii) to the extent allowed by the
Committee a lump sum payment of a percentage of the balance in the Termination
Account, with the balance paid in substantially equal annual installments over a
period of five (5) or ten (10) years, as elected by the Participant.

 

 

 

 

(b)

Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Committee allows and the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments over
a period of five (5) or ten (10) years.

 

 

 

 

 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Termination Benefit.

 

 

 

 

(c)

Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in a single lump sum.

 

 

 

 

(d)

Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

 

 

 

 

(e)

Change of Control. If the Change of Control meets the requirements of Section
409A under the Code (“Qualifying Change of Control”), the following applies. A
Participant will receive a single lump sum payment equal to the unpaid balance
of all of his or her Accounts upon a Separation from Service within 24 months
following a Qualifying Change of Control. Accounts will be valued as of the last
day of the month in which the Separation from Service occurs and payment will be
made within 45 days of such Separation from Service. In addition to the
foregoing, upon a Qualifying Change of Control, a Participant who has incurred a
Separation from Service prior to the Qualifying Change of Control, and any
Beneficiary of such Participant who is receiving or is scheduled to receive
payments, will receive the balance of all unpaid Accounts in a single lump sum.
Accounts will be valued as of the last day of the month following the Qualifying
Change of Control and will be paid within 45 days of said Qualifying Change of
Control.

 

 

 

 

(f)

Small Account Balances. Notwithstanding any prior Participant distribution
elections, if, on the date the Termination of Service, the aggregate of all
Participant Accounts are equal to or less than $50,000 (deemed to be “Small
Account Balances”), the balance in all Participant Accounts shall be distributed
in a lump sum upon the Participant’s Termination of Service.

 

 

 

 

(g)

Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

 

 

 

 

 

For purposes of Article VI, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.

 

 

 

5.3

Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may accelerate or delay the time of payment to the Participant
hereunder, only to the extent the acceleration or delay is permitted under
Treas. Reg. Section 1.409A-3(j)(4) or Section 1.409A-2(b)(7). If the Plan
receives a domestic relations order (within the meaning of Code Section
414(p)(1)(B)) directing that all or a portion of a Participant’s Accounts be
paid to an “alternate payee,” any amounts to be paid to the alternate payee(s)
shall be paid in a single lump sum.

102

--------------------------------------------------------------------------------



ARTICLE VI
Modifications to Payment Schedules

 

 

6.1

Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VI. The Committee
may impose limitations on the number of allowable modifications.

 

 

6.2

Time of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

 

 

6.3

Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.

 

 

6.4

Effective Date. A modification election submitted in accordance with this
Article VI is irrevocable upon receipt by the Committee and becomes effective 12
months after such date.

 

 

6.5

Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

 

 

ARTICLE VII

Valuation of Account Balances; Investments

 

 

7.1

Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Valuation of Accounts shall be performed under procedures
approved by the Committee.

 

 

7.2

Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).

 

 

7.3

Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, even if this would
require Participants to redesignate their investment allocations. Any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

 

7.4

Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

 

 

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

 

 

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

 

7.5

Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

103

--------------------------------------------------------------------------------



ARTICLE VIII
Administration

 

 

8.1

Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business. All resolutions or other
action taken by the Committee shall be by vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members. Members of the Committee may participate in a meeting of
such Committee by means of a conference telephone or similar communications
equipment that enables all persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in person
at the meeting.

 

 

8.2

Indemnification. No member of the Board nor any member of the Committee shall be
liable for any act or action hereunder, whether of omission or commission, by
any other member or employee or by any agent to whom duties in connection with
the administration of this Plan have been delegated or for anything done or
omitted to be done in connection with this Plan. The Committee shall keep
records of all of its proceedings and shall keep records of all payments made to
Participants or Beneficiaries and payments made for expenses or otherwise. The
Company shall, to the fullest extent permitted by law, indemnify each director,
officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person) and each
member of the Committee against expenses (including attorney’s fees), judgments,
fines, amounts paid in settlement, actually and reasonably incurred by such
person in connection with any threatened, pending or actual suit, action or
proceeding (whether civil, criminal, administrative or investigative in nature
or otherwise) in which such person may be involved by reason of the fact that he
or she is or was serving this Plan in any capacity at the request of the
Company. Any expense incurred by the Company or the Committee relative to the
administration of this Plan shall be paid by the Company.

 

 

8.3

Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative and
ministerial duties as it sees fit, including without limitation, issues related
to eligibility, investment choices, distribution of Deferred Amounts,
determination of account balances, crediting hypothetical earnings and of
Deferred Amounts and debiting of hypothetical losses and of distributions,
in-service withdrawals, deferral elections and any other duties concerning
day-to-day operation of the Plan. The Committee has delegated day-to-day
administrative responsibility of this Plan to the Corporate Secretary or any
Assistant Secretary. The Committee may from time to time consult with legal
counsel who shall be legal counsel to the Company.

 

 

8.4

Binding Decisions or Actions. All rules, interpretations and decisions of the
Committee shall be conclusive and binding on the Company, Participants and
Beneficiaries. The decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations thereunder shall be
final and conclusive and binding upon all persons having any interest in the
Plan.

 

 

ARTICLE IX

Amendment and Termination

 

 

9.1

Amendment. The Board of Directors or the Committee may at any time and from time
to time amend the Plan in whole or in part and for any reason, provided that no
amendment shall be effective to decrease the balance in any Account as accrued
at the time of such amendment, nor shall any amendment otherwise have a
retroactive effect.

 

 

9.2

Termination. The Board of Directors or the Committee, may terminate the Plan and
pay Participants and Beneficiaries their Account Balances in a single lump sum
at any time, to the extent and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix).

 

 

9.3

Accounts Taxable Under Code Section 409A. This Plan is intended to comply with
Code Section 409A and shall in all respects be administered in accordance with
Code Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by Code Section 409A. All payments to be made upon Termination of
Service under this Plan may only be made upon “separation from service” under
Code Section 409A. In no event may a Participant, directly or indirectly,
designate the calendar year of a payment, except pursuant to payment elections
permitted under section Code Section 409A.

104

--------------------------------------------------------------------------------



ARTICLE X
Informal Funding

 

 

10.1

General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, or a trust described in this
Article X. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Participating Employers. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments hereunder, such rights are no greater than
the right of an unsecured general creditor of the Company.

 

 

10.2

Rabbi Trust. The Company may, in its sole discretion, establish a grantor trust,
commonly known as a rabbi trust, as a vehicle for accumulating assets to pay
benefits under the Plan. Payments under the Plan may be paid from the general
assets of the Company or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

 

 

ARTICLE XI

General Provisions

 

 

11.1

Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

 

11.2

No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not constitute a
contract of employment or impose on the Participant or the Company any
obligation for the Participant to remain director of the Company or change the
policies of the Company and its affiliates regarding termination of service as a
director. The Company makes no representations or warranties as to the tax
consequences to a Participant or a Participant’s Beneficiaries resulting from a
deferral of income pursuant to the Plan.

 

 

11.3

Tax Withholding. To the extent that the Company is required to withhold any
taxes or other amounts from a Participant’s Deferrals pursuant to Federal, state
or any other applicable local law or regulation, The Committee may determine at
its sole discretion whether the withholding is imposed on the Deferral or on
other compensation paid the Participant which is not deferred.

 

 

11.4

Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, unless otherwise
established by the Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of 5 calendar days after the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

PITNEY BOWES INC.
WORLD HEADQUARTERS
ATTN: CORPORATE SECRETARY
1 ELMCROFT ROAD
STAMFORD, CT 06926-0700

 

 

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

 

11.5

Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

 

11.6

Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any

105

--------------------------------------------------------------------------------



 

 

 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

 

11.7

Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

 

11.8

Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

 

11.9

Governing Law. To the extent not preempted by ERISA, the laws of the State of
Connecticut shall govern the construction and administration of the Plan.

106

--------------------------------------------------------------------------------



APPENDIX A

PITNEY BOWES INC.

DEFERRED INCENTIVE SAVINGS PLAN

FOR THE BOARD OF DIRECTORS

FOR PRE-2005 DEFERRALS

As Amended and Restated
Effective October 11, 1999

107

--------------------------------------------------------------------------------